DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3 and 5-22 are pending:
		Claims 1-3, 5-11 and 21-22 are rejected.
		Claim 4 has been canceled. 
		Claims 21-22 are new.
		Claims 12-20 are withdrawn. 
Response to Amendments 
Amendments filed 07/06/2021 have been entered. Amendments to the claims overcome §102 and §103 rejections previously set forth in non-final Office Action mailed 04/06/2021. Response to Arguments
Arguments filed 07/06/2021 have been entered. Arguments were fully considered. 
On pages 7-14 of Applicant’s arguments, Applicant argues that:
Accordingly, Bennett and/or McInnis cannot anticipate Claim 1 inasmuch as it has failed to disclose every element thereof. At least for their dependency therefrom, claims 2, 3, and 5-11 (and new claims 21 and 22) are likewise not anticipated. Applicant therefore respectfully requests the Examiner reconsider and withdraw the rejection.

Accordingly, no person of skill would view the device of McInnis, particularly the handle 108 thereof, and come to the conclusion that it would be obvious to remove that sufficiently functional handle and replace it with a knob style handle of the adjusting rod of Binggl.3 Similarly, no person of skill would view the adjusting rod handle 41 of Binggl and be motivated to incorporate it into the device of McInnis and into the flow of water and material.

	These argument are persuasive therefore §102 and §103 rejections are withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/06/2021 is acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on 07/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/854,141 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 2012/0145612) in view of Strassburger (USPN 9,792,792).
	Regarding claim 1, McInnis teaches a silt and debris catching apparatus (see Fig. 2 & Entire Abstract) comprising: a housing component (see annotated Fig. 1 of housing component) adapted to fit within a valve (“valve” is recited as an intended use, the box assembly of McInnis is capable for use with a valve) box assembly (see Fig. 2 of box assembly 20 (vault 20)); and a catchment component comprising a filter (see annotated Fig. 1 of catchment component comprising filter), wherein the catchment component is coupled to the housing component (see annotated Fig. 1) and wherein the filter is adapted to retain material that enters the valve box assembly (“filter out solid debris”) (see ¶30).  
Annotated Fig. 1

    PNG
    media_image1.png
    442
    712
    media_image1.png
    Greyscale

	McInnis does not teach a handle that defines a channel; and a cover coupled to the handle and adapted to prevent the material that enters the valve box assembly from entering the channel.
	In a related field of endeavor, Strassburger teaches a security tag for wire handle (see Entire Abstract) comprising a handle (the combination of handle 30 and tag 10) (see Fig. 6) defining a channel (Fig. 10, channel 54 (Fig. 10, opening 54); see C4/L40-42); and a cover (Fig. 8, cover 42 (Fig. 8, engagement members 42); see C4/L20-23) coupled to the handle and adapted to prevent the material from entering the channel (the engagement members 42 are capable of preventing material because of interlocking fingers to hold the engagement members in a closed position).

	Regarding claim 2, McInnis and Strassburger teach the silt and debris catching apparatus of claim 1, wherein the filter is a direct pass-through filter (McInnis, see ¶29 and Fig. 2). 	Regarding claim 3, McInnis and Strassburger teach the silt and debris catching apparatus of claim 1, wherein the housing component further comprises: a removable (“openable access port”) (McInnis, see claim 18) knockout plug (McInnis, Fig. 1, removable knockout plug 84 (Fig. 1, port cover 84); see ¶29), wherein when the knockout plug is removed from the housing component the housing component further comprises a bore (McInnis, Fig. 1, bore 82 (Fig. 1, access port opening 82); see ¶29) that allows a tracer wire to pass-through the silt and debris catching apparatus (the opening of McInnis is capable of allowing a tracer wire to pass-through because it has a passage to allow things through, see ¶29). 
	Regarding claim 5, McInnis and Strassburger teach the silt and debris catching apparatus of claim 1 wherein the housing component further comprises: a radio-frequency identification chip within the channel (“The flange 16 includes a recessed area 18 adapted to receive a security device 20 such as an EAS device or an RFID tag”) (Strassburger, see C3/L19-23 and Fig. 2).  
	Regarding claim 6, McInnis and Strassburger teach the silt and debris catching apparatus of claim 1, wherein the housing component further comprises: a thread follower (Fig. 3, thread follower 66 (Fig. 3, sleeve 66); see ¶27) adapted to interface with a thread (Fig. 3, threaded rod 68; see ¶27) of the valve box assembly.
.  
	Regarding claim 21, McInnis and Strassburger teach the silt and debris catching apparatus of claim 1 wherein the handle further comprises: a fixed handle (Strassburger, Fig. 7, fixed handle 30 (Fig. 7, wire loop handle 30); see C3/L60-62) (the handle 30 is secured to the sides of the bucket therefore is a fixed handle) extending longitudinally across the catchment component (Strassburger, see annotated Fig. 7).  
	Regarding claim 22, McInnis and Strassburger teach the silt and debris catching apparatus of claim 21 wherein the cover further comprises: a removable cover (Strassburger, the engagement members are hingedly attached sections therefore removable, see C4/L19-23) configured to engage the handle (Strassburger, see Fig. 7).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 2012/0145612) in view of Strassburger (USPN 9,792,792) and further in view of Brown (USPN 3,747,772). 
	 Regarding claim 9, McInnis and Strassburger teach the silt and debris catching apparatus of claim 1, and wherein the catchment component further comprises: an attachment component (McInnis, Fig. 2, attachment component 116 (Fig. 2, vinyl strip 116); see ¶32) coupled to the filter (“vinyl strip is sewn to the fabric material…to provide a secure attachment point”) (McInnis, see ¶32) and formed from a non-rigid material (“the vinyl strip includes…a flexible split metal ring”) (McInnis, see ¶32).  

	In a related field of endeavor, Brown teaches a filter comprising a support member of rigid material (see claim 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed material of McInnis with the rigid material of Brown because the simple substitution of one known material means with another known rigid material means is obvious and will result in a suitable material for a support member (support plate) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 10, McInnis, Strassburger and Brown teach the silt and debris catching apparatus of claim 9, wherein the housing component further comprises: an inlet (McInnis, Fig. 1B, inlet 124 (Fig. 1B, shoulder 124); see ¶32) adapted to receive the attachment component (“metal ring is within shoulder”) (McInnis, see ¶32) comprising an outer width and an inner width that is less than the outer width (McInnis, see annotated Fig. 1B).  
 Annotated Fig. 1B

    PNG
    media_image2.png
    417
    632
    media_image2.png
    Greyscale

	Regarding claim 11, McInnis, Strassburger and Brown teach the silt and debris catching apparatus of claim 10, wherein the housing component further comprises: a first rounded wall (McInnis, see annotated Fig. 1B of “first rounded wall”) and a second rounded wall (McInnis, see .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 2012/0145612) in view of Strassburger (USPN 9,792,792) and further in view of Croissant (WO 2012150268).
	Regarding claim 8, McInnis and Strassburger teach the silt and debris catching apparatus of claim 1.
	The combination of references does not teach wherein the housing component further comprises: first radially inward extending bosses; and second radially inward extending bosses that are radially offset from the first radially inward extending bosses, wherein the first radially inward extending bosses and the second radially inward extending bosses are adapted to couple the catchment component.  
	In a related field of endeavor, Croissant teaches a disk for filter element comprising: first radially inward extending bosses (see annotated Fig. 3); and second radially inward extending bosses (see annotated Fig. 3) that are radially offset from the first radially inward extending bosses (see annotated Fig. 3), wherein the first radially inward extending bosses and the second radially inward extending bosses are adapted to couple the catchment component (see Fig. 1 of plastic end disk 100 coupled to filter element 10).  




Annotated Fig. 3

    PNG
    media_image3.png
    183
    544
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McInnis by incorporating the first radially extending bosses and second radially extending bosses of Croissant because it is provides the benefit of uniform chambering of an o-ring (Croissant, see pg. 3; McInnis, see Figs. 1B-3, o-ring formed by lip 104). 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (USPN 9,982,418) in view of Strassburger (USPN 9,792,792).
	Regarding claim 1, Bennett teaches a silt and debris catching apparatus (see Entire Abstract and Fig. 2) comprising: a housing component (Fig. 2, housing component 7 (Fig. 2, rim 7); see C2/L5-12) adapted to fit within a valve (“valve” is recited an intended use, the box assembly of Bennett is capable for use with a valve) box assembly (see Fig. 3 of box assembly 1); and a catchment component comprising a filter (Fig. 2, filter 5 (Fig. 2, strainer 5); see C2/L19-30), wherein the catchment component is coupled to the housing component (see Fig. 2)  and wherein the filter is adapted to retain material that enters the valve box assembly (“blocking debris”) (see C2/L24-30).
	Bennett does not teach a handle that defines a channel; and a cover coupled to the handle and adapted to prevent the material that enters the valve box assembly from entering the channel.
	In a related field of endeavor, Strassburger teaches a security tag for wire handle (see Entire Abstract) comprising a handle (the combination of handle 30 and tag 10) (see Fig. 6) defining a channel (Fig. 5, channel 54 (Fig. 5, opening 54); see C4/L40-42); and a cover (Fig. 8, cover 42 (Fig. 8, engagement members 42); see C4/L20-23) coupled to the handle and adapted to prevent the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handle of McInnis by incorporating the channel and cover (security tag) of Strassburger because the simple addition of a known security tag to a known device (filter assembly) obviously resulting in providing a comfortable handle for a user to hold (Strassburger, see C1/L61-67). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (USPN 9,982,418) in view of Strassburger (USPN 9,792,792) and further in view of Gruenbacher (USPN 9,579,597).
	Regarding claim 9, Bennett and Strassburger teach the silt and debris catching apparatus of claim 1.
	The combination of references does not teach wherein the housing component is formed from a rigid material and wherein the catchment component further comprises: an attachment component coupled to the filter and formed from a non-rigid material.
	In related of field endeavor, Gruenbacher teaches a filtering device (see Entire Abstract) comprising an attachment component (Fig. 3, attachment component 52 (Fig. 3, attachment member 52); see C4/L8-19) coupled to the filter and formed from a non-rigid material (“attachment member…in the form of…elastic bands”) (see C4/L8-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed attachment means of Bennett with the attachment means (attachment member and shroud) of Gruenbacher because the simple substitution of one known attachment means with another known attachment means will obviously result in attaching a filter to 
	Regarding claim 10, Bennett and Gruenbacher teach the silt and debris catching apparatus of claim 9, wherein the housing component further comprises: an inlet (Gruenbacher, Fig. 5, inlet 34 (Fig. shroud 34); see C3/L23-30) adapted to receive the attachment component (Gruenbacher, see Fig. 3) comprising an outer width and an inner width that is less than the outer width (Gruenbacher, see annotated Fig. 5).
Annotated Fig. 5

    PNG
    media_image4.png
    394
    693
    media_image4.png
    Greyscale

	Regarding claim 11, Bennett and Gruenbacher teach the silt and debris catching apparatus of claim 10, wherein the housing component further comprises: a first rounded wall and a second rounded wall that defines the inner width of the inlet (see annotated Fig. 5 of Gruenbacher), wherein the first rounded wall and the second rounded wall are adapted to compress the attachment component (Gruenbacher, the first rounded wall and the second rounded wall are capable “to compress” since the attachment component is elastic, see C4/L8-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778